Citation Nr: 1811549	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-43 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a sleep disorder.  

2. Entitlement to service connection for a skin disorder (previously claimed as jungle rot).  

3. Entitlement to service connection for refractive error, claimed as an eye disorder, to include as secondary to service-connected diabetes mellitus type II.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.

5. Entitlement to service connection for arthritis.  

6. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.  

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1971. He initially received a discharge of under other than honorable conditions, but this discharge was later upgraded by the Army Discharge Review Board to under honorable conditions.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2017, the Board remanded the Veteran's appeal in order for him to attend a Board hearing. 

In September 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The appeal has since been returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for refractive error, claimed as an eye condition, to include as secondary to service-connected diabetes mellitus type II, entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, entitlement to service connection for arthritis, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the available evidence is against a finding that the Veteran has a continuing chronic sleep disorder.

2. The preponderance of the available evidence is against a finding that the Veteran has a continuing chronic skin disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a sleep disorder have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for a skin disorder have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran has demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).  There have been no contentions to the contrary.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Sleep disorder

The Veteran seeks entitlement to service connection for a sleep disorder. 

Initially, the Board notes that the Veteran's service treatment records are silent as to any difficulty sleeping.

The Board further notes that the Veteran has received some VA treatment for his claimed condition. Importantly, the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD). His VA treatment notes document that this condition also includes symptoms such as difficulty sleeping and nightmares. The available treatment records do not show a diagnosis of a continuing chronic sleep disorder.  Thus, sleep problems would be rated as part of the PTSD.

At the Veteran's September 2017 hearing, he testified that he only sleeps for a few hours each night and suffers from nightmares. He stated that he often yells, talks, fights, and throws things during his sleep. The Veteran also stated that he has never received a diagnosis as to a specific sleep disorder.

Notably, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report his symptoms of difficulty sleeping. However, an underlying disability related to a sleep disorder has never been identified during the current appeal period. There is no other competent medical evidence of record, VA or private, of a sleep disorder during the applicable appeal period.

In essence, the evidence of a current diagnosis of a chronic sleep disorder is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability related to a sleep disorder requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of a chronic sleep disorder. 38 C.F.R. § 3.159(a)(1), (2). Moreover, it appears that any complaints associated with his sleeping difficulty can be attributed to his PTSD symptoms.

In light of the absence of any competent evidence of a chronic sleep disorder, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Skin disorder (previously claimed as jungle rot)

The Veteran seeks entitlement to service connection for a skin disorder. 

Initially, the Board notes that the Veteran's service treatment records are silent as to any skin condition or rash.

The Board further notes that while the Veteran has received VA treatment for a number of conditions, there is nothing in the record that shows a diagnosis of a chronic skin disorder. Further, a May 2015 report shows that the Veteran's skin is intact and normal, with no rashes, dermatosis, or abnormal skin lesions present.

At the Veteran's September 2017 hearing, he testified that his right foot would itch and that a doctor told him that he had jungle rot. The Veteran stated that he uses glycerin to treat his flare-ups and that he makes sure to take care of his feet by keeping them clean. The Veteran also stated that his symptoms were much improved since his discharge from service. 

As discussed above, service connection requires a showing of a current disability. The Veteran is also competent to report his symptoms, including itchy skin. However, an underlying disability related to a skin disorder has never been identified during the current appeal period. There is no other competent medical evidence of record, VA or private, of a skin disorder during the applicable appeal period.

Here, the evidence of a current diagnosis of a chronic skin disorder is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability related to a skin disorder requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of a chronic skin disorder. 38 C.F.R. § 3.159(a)(1), (2). Moreover, it appears that any claimed skin disorder, including itchiness or jungle rot, has since improved and there are no residuals present at this time.

In light of the absence of any competent evidence of a chronic skin disorder, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for a skin disorder (previously claimed as jungle rot) is denied.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to service connection for refractive error, claimed as an eye disorder, to include as secondary to service-connected diabetes mellitus type II, entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, entitlement to service connection for arthritis, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II, and entitlement to a TDIU.

To begin, the Veteran's most recent and pertinent VA examination for diabetes mellitus type II occurred in July 2014. The examiner determined that while the Veteran requires insulin, an oral hypoglycemic agent, and a restricted diet to treat his diabetes, his treatment does not require the regulation of his activities. As such, his 20 percent rating was continued. See Diagnostic Code 7913, 38 C.F.R. § 4.119 (2017).

At the Veteran's September 2017 hearing, he testified that he receives VA treatment for diabetes, and it has recently become out of control, requiring additional medication and insulin. 

The Veteran has essentially claimed that his diabetes mellitus type II has worsened since his previous VA examination. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given the Veteran's testimony and the time period since the Veteran's previous VA examination, the Board finds that new VA examination would be of considerable assistance in determining his claim.

Further, it does not appear that the Veteran has ever received a VA examination for his claimed arthritis. Medical records from as late as 2015 suggest that the Veteran received some treatment for joint pain. X-ray testing showed assessments of mild osteoarthritis of the knees and left shoulder and it is unclear to the Board if he currently suffers from arthritis. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide VA examination for arthritis of the joints as well. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has maintained that his claimed eye condition and hypertension are secondary to his service-connected diabetes mellitus type II. As these disorders are potentially impacted by the outcome of his pending diabetes mellitus type II examination, they are inextricably intertwined with it. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Remand of these issues, as well as the claim of entitlement to a TDIU, are therefore required as well.

Finally, VA should also obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). As indicated above, the Veteran has received treatment for his conditions, but there are no VA treatment records after approximately 2015. Therefore, the AOJ should obtain any additional relevant and appropriate treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Next, the Veteran should then be afforded a VA examination to ascertain the current manifestations and severity of his service-connected diabetes mellitus type II.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. Any disorders present that are associated with diabetes mellitus type II, such as diabetic retinopathy and hypertension, should also be identified. If examinations for these disorders are determined to be in order, those too should be set out.  If the only eye pathology found is a refractive error, that should be set out, to include whether his diabetes has any impact on the refractive error.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of his claimed arthritis. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

The examiner should then opine whether the Veteran's claimed arthritis is at least as likely as not (50 percent or greater probability) to have begun in or is otherwise the result of military service.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After the development requested has been completed, the AOJ should review any examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner(s) documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, including the issues of entitlement to service connection for an eye disorder and hypertension, both claimed to include as secondary to service-connected diabetes mellitus type II, as well as the claim for a TDIU. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


